The opinion of the court was delivered by
Barrett, J.
This is a petition for a writ of certiorari, for the purpose of having this court revise „ and vacate the proceedings •and judgment of the county court, had.upon the petition of said Seymour as administrator of the estate of Henry Seymour, which had been brought and prosecuted pursuant to section 41 of chapter 24 of the General Statutes, et seq. To the report of the commissioners the village of St. Albans filed exceptions on the alleged ground that said administrator was not entitled to the damages accorded by said commissioners, for the reason that two of the heirs at law of said Henry Seymour were entitled to the damages awarded, and not the estate of said Henry Seymour.
It appears that the title of record to the land upon which said road was laid was in the estate represented by said M. A. Seymour as administrator. It was shown before said commissioners that certain heirs of said Henry were entitled by inheritance to said land in common, and that they had made arrangement among themselves for its division into parcels, to be held in severalty by them according to their several respective rights as such heirs. That arrangement rested in a written memorandum, signed by said heirs, but not sealed, nor possessing any of the requisites of an assurance or conveyance of title. Certain deeds to carry into effect the purpose evidenced by that memorandum had been signed, but “ their execution and delivery at the time they were written were abandoned by the heirs, and the contract marked ‘A’ was *584drawn, and for tbe time, substituted and signed.” Said contract marked ‘A’ is tbe written memorandum above referred to. It was not shown that there had been any several occupancy by the heirs of the respective parcels designated by said written memorandum. It resulted hence, as before stated, that the title of record was in the estate of Henry Seymour, no such distribution having been made among the several heirs as to vest in each or any of said heirs the title to any specific portion and parcel. This being so, it seems clear to us that all the requirements and purposes of the law were answered in the proceedings upon the petition of said administrator, by his being treated as the party representing all the interest in the land to be affected by the laying of said street, and that it was not required by the law that the commissioners should notify the heirs of Henry Seymour of the hearings to bo had by them.
It will follow, of course^ that the payment of the sum awarded by the report of the commissioners, and adjudged by the court to the administrator as land damages, will preclude any claim by any of said heirs for damages for the same cause.
The analogy of principles in their various application in matters of this kind, as well as decided cases, justify this view and this result.
The writ is denied with costs.